MacIntyre, J.
1. The probate of a will containing defamatory matter is not such a publication thereof as creates a cause of action for libel against the estate of the testator.
2. The foregoing ruling is, in substance, the decision of the Supreme Court reversing the former judgment of this court in this case. For the full decision of the Supreme Court, see Hendricks v. Citizens & Southern National Bank, 176 Ga. 692 (168 S. E. 313). In view of this decision, the former judgments of this court in this case (43 Ga. App. 408, 158 S. E. 915), reversing the judgment of the trial court on the main bill of exceptions and affirming his judgment on the cross-bill of exceptions, are hereby vacated; and it is now held that the trial court properly sustained the general demurrer to the petition. As the sustaining of the general demurrer controls the ease, it is unnecessary to consider *671the cross-bill of exceptions complaining of the overruling of the special demurrers to the petition.
Decided April 5, 1933.
Shelby Myrick, P. M. Anderson, for plaintiff.
Hitch, Denmark & Lovett, Mclntire, Walsh •& Bernstein, for defendant.

Judgment affirmed on the main MU of exceptions; cross-MU dismissed.


Broyles, O. J., and Guerry, J., concur.